Caton, C. J. The plaintiff relies upon the statute requiring railroad companies to fence certain portions of their road within six months after the road is open, and it is not pretended that unless he made out a case under this statute, the action could be sustained. This he undoubtedly failed to do. He did not show that the road had been opened for six months before the casualty of which the plaintiff complained. This was indispensable. The proof, too, that the damage was done on the defendant’s road, was very slight if not totally deficient. The judgment is reversed, and the cause remanded. Judgment reversed.